Justice PARRISH,
opinion of the Court:
INTRODUCTION
T1 This is an appeal from a district court order denying a father's motion to intervene in, object to, or dismiss an adoption proceeding involving his biological daughter. The case involves the adoption of Baby E.Z., born on February 10, 2009 in the State of Virginia. The Appellant, John Wyatt III, argues that the federal Parental Kidnapping Prevention Act (the PKPA), 28 U.S.C. § 1788A (2006), deprived the district court of jurisdiction over the adoption proceeding and requires enforcement of a Virginia court order awarding him eustody of Baby E.Z. Alternatively, Mr. Wyatt argues that the district court erred when it denied his Motion to Intervene, Objection to Adoption, and Motion to Dismiss the adoption proceeding. We hold that the PKPA applies to adoption proceedings, but that Mr. Wyatt waived any claim under the PKPA by failing to raise the statute below. We also hold that Mr. Wyatt failed to timely assert his parental rights under Utah law and, therefore, the district court correctly denied his motion.
BACKGROUND
I. FACTS AND PROCEDURAL HISTORY
¶ 2 As the result of a relationship with Mr. Wyatt, Emily Colleen Fabhland (the Birth *705Mother) became pregnant with Baby E.Z. in 2008. The Birth Mother and Mr. Wyatt, both residents of Virginia, were never married and Baby E.Z. was born on February 10, 2009 in Woodbridge, Virginia. Prior to the birth of Baby E.Z., the Birth Mother decided to relinquish the child for adoption and retained Act of Love/Alternative Options to assist her with the adoption process.
13 On February 12, 2009, the Birth Mother relinquished her parental rights in Baby E.Z. and consented to the adoption. This allowed the adoption agency to place Baby E.Z. with Appellees, the prospective adoptive parents (the Prospective Parents).
T4 On February 17, 2009, the Prospective Parents received approval from the administrator of the Interstate Compact on Child Placement to travel to Utah with Baby E.Z. The next day, Mr. Wyatt initiated custody and visitation proceedings in a Virginia Juvenile and Domestic Relations Court (the Virginia court).
5 On February 23, 2009, while the Virginia custody and visitation action was proceeding, the Prospective Parents filed a Petition for Adoption in Utah district court. On April 8, 2009, Mr. Wyatt registered as the putative father of Baby 5.2. with the Virginia Putative Father Registry. On April 28, 2009, Mr. Wyatt filed a motion in the Utah court contesting the adoption and requesting permission to intervene. Mr. Wyatt neither raised the PKPA in the Utah district court nor challenged the Utah court's jurisdiction to hear the adoption proceeding. On June 11, 2009, the Utah court denied Mr. Wyatt's motion, holding that he had waived his rights to the child, that he could not intervene, and that his consent to the adoption was not required. It is this district court order that is the subject of this appeal.
T6 Subsequently, on December 11, 2009, the Virginia court issued an order granting Mr. Wyatt custody of Baby E.Z. (the Virginia Order).1 Relying on the PKPA, the Virginia court determined that it had exclusive jurisdiction to determine custody of Baby E.Z.
II. UTAH'S ADOPTION LAWS AND THE PKPA
1 7 The Utah legislature has enacted strict requirements for unmarried birth fathers who seek to prevent adoption of their children. See, eg., UTtax Cope Ann. § 78B-6-121(8) (Supp.2010) ("[Clonsent of an unmarried biological father is not required unless, prior to the time the mother executes her consent for adoption or relinquishes the child for adoption, the unmarried biological father [commences a paternity action in a Utah district court]."). This court has recently upheld these requirements. See J.S. v. P.K. (In re Adoption of I.K.), 2009 UT 70, ¶ 8, 220 P.3d 464 ("Under Utah law, an unmarried biological father must establish his parental rights by strictly complying with certain statutory requirements."); H.U.F. v. W.P.W, 2009 UT 10, ¶¶ 28-38, 203 P.3d 943 (affirming district court's ruling that a putative father waived his rights to contest adoption because he failed to comply with Utah's requirements). This case is unique, however, because we are being called upon for the first time to address a Utah adoption proceeding in connection with the federal PKPA, 28 U.S.C. § 17838 (2006).
T8 To provide proper context, we briefly describe the PKPA and its state law precursor, the Uniform Child Custody Jurisdiction Act (UCCJA). The UCCJA was promulgated in 1968 by the National Conference of Commissioners on Uniform State Laws in response to "child snatching." See UCCJA prefatory note. Child snatching occurs when a noncustodial parent who has not prevailed in a custody proceeding in one state abducts his or her children and transports them across state lines to seek a more favorable result in another forum. See id. Child snatching was widespread in part because, unlike other judicial orders, custody determinations are not subject to the Full Faith and Credit Clause of the United States Constitution. See id. Constitutional full faith and credit attaches only to "final" judgments, and custody determinations are typically modifi*706able, nonfinal orders. See id. Thus, absent legislation providing otherwise, the possibility of modification of custody decrees provided incentive for a parent unwilling to accept an adverse judgment in one state to seek a more favorable custody determination in another. See id.
T9 The UCCJA was a piece of model legislation that sought to remedy this problem by extending full faith and credit to state custody decrees. See id. The statute largely had this effect, but only in those states in which it was adopted. States that had not adopted the UCCJA became havens for child snatchers seeking favorable custody determinations. Seq, eg., Roger M. Baron, Federal Preemption in the Resolution of Child Custody Jurisdiction Disputes, 45 Ark. L.REv. 885, 889-90 (19983). Seeking to fill this void, Congress passed the PKPA. See id. at 890. The PKPA had as a primary goal the extension of full faith and credit to all state custody determinations. But the statute had broader goals as well. Congress recognized that interstate controversies over child ecusto-dy should be minimized so as to better foster stable home environments and secure family relationships for children. See PKPA of 1980, Pub.L. No. 96-611, § 7(c)(1), (8)-(5), 94 Stat. 3569, 3569. To this end, the PKPA provided clear jurisdictional rules intended to identify the jurisdiction in the best position to decide the merits of a child custody case. Mr. Wyatt argues that the PKPA applies here.
STANDARD OF REVIEW
"10 "Whether a trial court has subject matter jurisdiction presents a question of law, which this Court reviews under a correction of error standard...." Xiao Yang Li v. Univ. of Utah, 2006 UT 57, ¶ 7, 144 P.3d 1142 (internal quotation marks omitted). Similarly, a "district court's decision to grant a motion to dismiss presents a question of law that we review for correctness." Citizens for Responsible Transp. v. Draper City, 2008 UT 43, ¶ 8, 190 P.3d 1245. "We also review standing and intervention issues under a correctness standard." J.S. v. P.K. (In re Adoption of I.K.), 2009 UT 70, ¶ 7, 220 P.3d 464.
ANALYSIS
111 Mr. Wyatt raises two primary arguments. First, he argues that the PKPA, which he raises for the first time on appeal, deprives Utah courts of subject matter jurisdiction over the adoption proceeding involving Baby E.Z. and requires enforcement of the Virginia Order awarding him custody. Mr. Wyatt alternatively argues that the Utah court erred in denying his motion to intervene in, object to, or dismiss the adoption proceeding.
{12 The Prospective Parents argue that the PKPA does not apply to adoption proceedings and that, in any event, Mr. Wyatt waived his jurisdictional argument under the PKPA by failing to raise it in the district court. They further argue that the district court properly denied Mr. Wyatt's challenge to the adoption proceeding because Mr. Wyatt failed to timely establish parental rights in Baby E.Z.
113 We hold that the PKPA applies to adoption proceedings, but that it does not divest the district court of subject matter jurisdiction. Therefore, Mr. Wyatt's failure to raise the PKPA in the district court precludes its consideration on appeal. We further hold that the district court properly applied Utah law in concluding that Mr. Wyatt forfeited his right to contest the adoption by failing to comply with the requirements of Utah law. We therefore affirm.
I. BY ITS PLAIN LANGUAGE, THE PKPA APPLIES TO ADOPTION PROCEEDINGS BECAUSE THEY IN-vVOLVE A "CUSTODY DETERMINATION"
{14 The prospective parents argue that the PKPA does not apply to adoption proceedings and that it therefore cannot deprive Utah courts of jurisdiction over their adoption petition. In relevant part, the PKPA states:
A court of a State shall not exercise jurisdiction in any proceeding for a custody or visitation determination commenced during the pendency of a proceeding in a court of another State where such court of that *707other State is exercising jurisdiction consistently with the provisions of this section to make a custody or visitation determination.
28 U.S.C. § 17838A(g) (2006) (emphasis added).
115 Whether the PKPA applies to adoptions is an issue of statutory construction. "Under our established rules of statutory construction, we look first to the plain meaning of the pertinent language in interpreting [the statute]...." Fla. Asset Fin. Corp. v. Utah Labor Comm'n, 2006 UT 58, 9, 147 P.3d 1189. "Our overall goal is to give effect to the legislative intent, as evidenced by the [statute's] plain language, in light of the purpose the statute was meant to achieve." Id. (alteration in original) (internal quotation marks omitted). Further, we assume the legislative body "used each term advisedly and in accordance with its ordinary meaning." State v. Jeffs, 2010 UT 49, ¶ 31, 243 P.3d 1250 (internal quotation marks omitted). Unless we find ambiguity in a statute, we do not look to legislative history or public policy to try to glean the statute's intent. See Martinez v. Media-Paymaster Plus/Church of Jesus Christ of Latter-Day Saints, 2007 UT 42, ¶ 47, 164 P.3d 384; Fla.Asset Fin. Corp., 2006 UT 58, ¶ 9, 147 P.3d 1189.
{16 Whether the PKPA applies here depends on whether the Prospective Parents' adoption petition is encompassed by the phrase "any proceeding for a custody ... determination." See 28 U.S.C. § 1738A(g) (emphasis added). The PKPA defines "custody determination" broadly, as "a judgment, decree, or other order of a court providing for the custody of a child, and includes permanent and temporary orders, and initial orders and modifications." Id. § 1788A(b)(8). And the PKPA defines "physical custody" as "actual possession and control of a child." Id. § 1788A(b)(T). Reading the phrase "any proceeding for a custody determination" together with the definitions of "custody determination" and "physical custody," we conclude that the phrase "any proceeding for a custody determination" includes all proceedings that establish who will have "actual possession and control of a child."
117 In light of this conclusion, adoption proceedings fall within the "any proceeding for a custody determination" provision of the PKPA. Adoption proceedings are replete with court-made determinations of who will have "actual possession and control of" a child. Under the Utah Code, a final adoption decree divests a natural parent of all parental rights, including the right of custody, and bestows those parental rights, including the right of custody, on the adoptive parent or parents. See Urax Cop® Ann. § 78B-6-137 (2008) ("IIH satisfied that the interests of the child will be promoted by the adoption, [the court] shall enter a final decree of adoption declaring that the child is adopted by the adoptive parent or parents and shall be regarded and treated in all respects as the child of the adoptive parent or parents."); id. § 78B-6-138(1) (Supp. 2010) ("A pre-existing parent of an adopted child is released from all parental duties toward and all responsibilities for the adopted child, including residual rights, and has no further rights with regard to that child. ..."). Under this rubric, when considering an adoption petition, a court must necessarily determine who will have "actual possession and control of [the] child." Put another way, an adoption proceeding works the ultimate custody determination by severing any ties between a child and his or her biological parents and vesting permanent custody-both "physical" and "legal"-of the child with the adoptive parents.
118 Even adoption proceedings that do not result in a final adoption decree often implicate custody of the child. For example, Utah's adoption statutes contemplate that custody determinations will be made in the course of an adoption proceeding, even perhaps before a final decree is issued. See id. § T8B-6-134(1) (2008) ("Emeept as otherwise provided by the court, once a petitioner has received the adoptee into his home and a petition for adoption has been filed, the petitioner is entitled to the custody and control of the adoptee ...." (emphasis added)). Similarly, the Uniform Adoption Act (the UAA), upon which many states have modeled their adoption statutes, provides several such *708instances. For example, section 3-204 states that in a contested adoption, the "court shall make an interim order for custody of a minor adoptee according to the best interest of the minor." UAA § 3-204 (1994). The UAA also states that, in the event the court "set[s] aside" the parent's consent, "the court shall order the return of the minor to the custody of the individual and dismiss a proceeding for adoption." Id. § 2-408(d). These actions cannot be viewed as anything other than "custody determinations" under the PKPA's broad definition of that phrase.
T19 We find significance in Congress' use of the broad language "any proceeding for a custody or visitation determination." 28 U.S.C. § 1788A(g). Had Congress intended the PKPA to apply only to a narrow subset of all possible "custody determinations," it could have chosen either to list those proceedings included or, at least, enumerate those excluded. It did neither. We therefore conclude that, under the plain language of the PKPA, the adoption proceeding below involves a "custody determination" subject to the PKPA.2
120 Our interpretation is consistent with the vast majority of courts to have considered the issue. Courts are nearly unanimous in holding that an adoption proceeding is a "custody determination" subject to either the PKPA, the UCCJA, or both.3 Courts generally base this holding on a plain language reading of the statutes. See, eg., In re Custody of K.R., 897 P.2d 896, 899-900 (Colo.App.1995) ("The majority of jurisdictions that have addressed the issue have concluded that adoption proceedings are 'custody proceedings' because they inherently determine custody issues."); Gainey v. Olivo, 258 Ga. 640, 373 S.E.2d 4, 6 (1988) ("Viewing the phrase custody proceeding in a broad sense ... we readily conclude that adoptions are encompassed therein." (internal quotation marks omitted)); In re Adoption of Baby Girl B., 19 Kan.App.2d 283, 867 P.2d 1074, 1078 (1994) (noting that the definition of "custody proceeding" in the UCCJA "is broad enough to include adoption proceedings"); McCulley v. Bone, 160 Or.App. 24, 979 P.2d 779, 786-87 (1999) ("Although neither Oregon's UCCJA nor the PKPA specifically addresses adoption proceedings, adoptions fall within their provisions because those proceedings result in 'custody determinations'")4 These courts *709have found it unnecessary to delve into the legislative history of the statutes. This suggests that, like us, they too found the plain language of the PKPA to be unambiguous.
1 21 Our interpretation is bolstered by the fact that the prospective parents do not even bother to make a plain language argument that adoption proceedings are not "custody determinations" as that term is defined in the PKPA. In fact, they appear to concede that a final adoption decree is "the ultimate custody determination," but argue that we should go straight to the intent of the PKPA. They argue that the statute "was not intended to apply in adoption proceedings." But, as noted above, we must begin with the plain language of the statute and can look to intent only if we conclude the statute's language is ambiguous. Because the statutory language is clear, we do not address the prospective parents' intent arguments.
122 Our plain language interpretation finds further support in the statute's stated goals and purposes. To be sure, as the prospective parents point out, the principal impetus for the statute was rampant "child snatching" by noncustodial parents. See Thompson v. Thompson, 484 U.S. 174, 180, 108 S.Ct. 513, 98 L.Ed.2d 512 (1988). As such, one of the PKPA's stated purposes is to "deter interstate abductions and other unilateral removals of children undertaken to obtain custody and visitation awards." PKPA of 1980, Pub.L. No. 96-611, § 7(c)(1), 8)-(5), 94 Stat. 3569, 3569. But the statute has broader goals as well, including: minimization of "interstate controversies over child custody;" avoidance of "jurisdictional competition and conflict between State courts in matters of child eustody and visitation which have in the past resulted in the shifting of children from State to State with harmful effects on their well-being;" ensuring "that a determination of custody and visitation is rendered in the State which can best decide the case in the interest of the child;" and facilitation of "the enforcement of custody and visitation decrees of sister states." Id. §§ 7(c)(1), (8)-(5). Not only are these purposes furthered when the statute is applied to adoption proceedings, they would be frustrated if it were not.
123 Finally, our interpretation finds support in the fact that Congress has revisited the PKPA to make substantive amendments twice since its enactment, but, has not changed the definition of "custody determination" to exclude adoption. See Act of Nov. 12, 1998, Pub.L. No. 105-874, § 1, 112 Stat 3388, 3883; Violence Against Women Act of 2000, Pub.L. No. 106-386, div. B, § 1303(d), 114 Stat. 1491, 1512. The first amendment occurred in 1998, when Congress changed twelve subsections or paragraphs and added a subsection. See Act of Nov. 12, 1998, § 1. At the time of that amendment, a number of courts had already determined that adoption proceedings were "custody determinations" subject to the PKPA. If these courts were incorrectly interpreting the statute, we presume Congress would have taken the opportunity to correct these misinterpretations. It did not. Congress surely is cognizant of the fact that parties rely on judicial interpretations of legislation and, if the interpretation is in error, Congress ordinarily will take steps to either correct the legislation or provide additional guidance to the courts. Here, it did neither.
*710€§24 We hold that, under its plain language, the PKPA applies to adoption proceedings. In so doing, we join the overwhelming majority of courts that have addressed the issue and reached the same conclusion.
II. MR. WYATT WAIVED APPLICATION OF THE PKPA BECAUSE THE STATUTE DOES NOT DIVEST THE DISTRICT COURT OF SUBJECT MATTER JURISDICTION
125 Having determined that the PKPA applies to adoptions, we next consider whether Mr. Wyatt's argument under the PKPA is properly before the court. Mr. Wyatt asserts, for the first time on appeal, that the PKPA deprives Utah courts of jurisdiction over the adoption petition and requires enforcement of the Virginia Order. "'[IJn order to preserve an issue for appeal the issue must be presented to the trial court in such a way that the trial court has an opportunity to rule on that issue.?" Pratt v. Nelson, 2007 UT 41, ¶ 15, 164 P.3d 366 (quoting Brookside Mobile Home Park, Ltd. v. Peebles, 2002 UT 48, ¶ 14, 48 P.3d 968). We therefore will generally not consider arguments that litigants have failed to raise in the proceedings below. State v. Holgate, 2000 UT 74, ¶ 11, 10 P.3d 346. One exception to the preservation requirement is subject matter jurisdiction. Because subject matter jurisdiction goes to the heart of a court's authority to hear a case, Crump v. Crump, 821 P.2d 1172, 1174-75 (Utah Ct.App.1991), it is not subject to waiver and may be raised at any time, even if first raised on appeal. Seq, e.g., Johnson v. Johnson, 2010 UT 28, ¶ 10, 234 P.3d 1100.
126 Mr. Wyatt acknowledges that he failed to raise the PKPA in the district court, but maintains that he is nevertheless entitled to raise it on appeal because it goes to the issue of subject matter jurisdiction. Therefore, we must address whether the PKPA deprives the Utah courts of subject matter jurisdiction over adoption petitions in cases such as this. The PKPA states that
[a] court of a State shall not exercise jurisdiction in any proceeding for a custody or visitation determination commenced during the pendency of a proceeding in a court of another State where such court of that other State is exercising jurisdiction consistently with the provisions of this section to make a custody ... determination.
28 U.S.C. § 1738A(g). Mr. Wyatt argues that this provision deprives Utah courts of subject matter jurisdiction over the adoption petition.
127 In support of his argument, Mr. Wyatt relies on a Utah Court of Appeals opinion, Curtis v. Curtis, 789 P.2d 717 (Utah Ct.App.1990). In Curtis, a Utah court entered a divorcee and custody decree that was subsequently modified in favor of the father by a Mississippi court. Id. at 718-19. A Utah district court granted the father's motion to enforce the Mississippi order. Id. at 720. The mother appealed, and although she did not raise the PKPA either below or on appeal, the court of appeals sua sponte applied it and reversed the Utah district court, holding that "Mississippi did not have subject matter jurisdiction to enter its modification orders." Id. at 720-21, 726.
1 28 We disagree with and overrule Curtis to the extent that it suggests that the PKPA strips Utah courts of subject matter jurisdiction, rather than simply limiting the cireum-stances under which such jurisdiction may be exercised.5
29 We have recently clarified the concept of subject matter jurisdiction. In Johnson v. Johnson, we considered whether the existence of a valid marriage was a prerequisite to a district court's subject matter jurisdiction over a divorcee action. 2010 UT 28, 11, 234 P.3d 1100. In that case, the district court had entered a divorce decree terminating the marriage of Neldon and Ina Johnson. Id. Mr. Johnson subsequently filed a motion to vacate the decree, arguing that because he and Ms. Johnson had never actually been married, the district court was without subject matter jurisdiction to enter the decree. *711Id. 18. We rejected such a broad formulation of subject matter jurisdiction, holding that "[the concept of subject matter jurisdiction does not embrace all cases where the court's competence is at issue." Id. 19.
130 A court has subject matter jurisdiction when it has "the authority ... to decide the case." Id. 18 (internal quotation marks omitted). The Utah Constitution vests the judicial power of the state in the "supreme court, in a trial court of general jurisdiction known as the district court, and in such other courts as the Legislature by statute may establish." Urarx Const. art. VIII, § 1. It further provides that "[the district court shall have original jurisdiction in all matters except as limited by this constitution or by statute." Id. art. VIII, § 5 (emphasis added). Consistent with these constitutional provisions, Utah statute gives district courts "original jurisdiction in all matters civil and eriminal, not excepted in the Utah Constitution and not prohibited by law." Utax Ann. § 78A-5-102(1) (Supp.2010).
1 31 "[The concept of subject matter jurisdiction relates to 'the relationship between the claim and the forum that allows for the exercise of jurisdiction." Johnson, 2010 UT 28, ¶ 9, 234 P.3d 1100 (quoting Chen v. Stewart, 2004 UT 82, ¶ 35, 100 P.3d 1177). And because parties can raise subject matter jurisdiction at any time, even for the first time on appeal, we have limited the concept of subject matter jurisdiction to those cases in which the court lacks authority to hear a class of cases, rather than when it simply lacks authority to grant relief in an individual case. Id. 110. In Johnson, because district courts, as courts of general jurisdiction, had "the authority to adjudicate divorcees," we held that the district court had subject matter jurisdiction to adjudicate Ms. Johnson's petition for divorce even though she and Mr. Johnson had never been married. [Id. 11 12-13.
1 32 We reached a similar result in Chen, 2004 UT 82, 100 P.3d 1177. There, we held that a challenge to a court's authority to appoint an interim CEO in the context of a company dispute did not raise an issue of subject matter jurisdiction. Id. ¶¶ 33-41. Because the district court clearly had the authority to hear the underlying dispute, the challenge was more properly characterized as one directed to the court's exercise of its equitable powers. Id. 139. And in Career Service Review Board v. Utah Department of Corrections, we held that the Career Service Review Board did not lose subject matter jurisdiction over a career service employee as a result of the factual intricacies of the case because the Board clearly had the statutory authority to review the matter. 942 P.2d 933, 941-42 (Utah 1997).
133 The lesson from these cases is clear. In determining whether a court has subject matter jurisdiction, we focus on whether the court has authority over the general class of cases to which the particular case at issue belongs, rather than on the specific facts presented by any individual case.
134 Here, as in Johnson, the question is whether the district court has authority to adjudicate the general class of cases to which this case belongs. And, as in Johnson, we answer the question in the affirmative. "Custody or visitation" proceedings fall within the category of cases over which Utah district courts have original subject matter jurisdiction pursuant to the Utah Constitution and section 78A-5-102(1) of the Utah Code. Thus, Utah district courts clearly have subject matter jurisdiction over adoption proceedings as a class of cases.
1385 The PKPA does not divest Utah courts of this subject matter jurisdiction because it does not evidence an intent by Congress to withdraw state subject matter jurisdiction over a class of cases. Laws governing subject matter jurisdiction are generally expressed in clear terms. See Henderson ex rel. Henderson v. Shinseki, - U.S. -, 131 S.Ct. 1197, 1203, 179 L.Ed.2d 159 (2011) (stating that to determine whether a statute is "jurisdictional," the Court "look[s]) to see if there is any clear indication that Congress wanted the rule to be jurisdictional" (internal quotation marks omitted)); see also Utax Cope Ann. § 78A-6-103(1) (conferring on juvenile courts "exclusive original jurisdiction" over certain of *712fenses committed by persons under the age of eighteen); 28 U.S.C. § 13838(a) (2006) {conferring on federal district courts "original jurisdiction" over patent and copyright cases and specifying that "[sluch jurisdiction shall be exclusive of the courts of the states"). Had Congress intended to strip state courts of subject matter jurisdiction over certain adoption cases, it could have clearly expressed its intent to do so. But it did not. Instead, the statutory language prohibits only the "exercise" of jurisdiction in certain cireumstances. In other words, the plain language of the PKPA indicates that even though a state court may have subject matter jurisdiction under state law to make a custody determination, it should refrain from exercising that jurisdiction if another state is in the process of making a custody determination with respect to the same child. In short, although the PKPA, when properly raised, may limit the cireum-stances under which a state court may exercise its jurisdiction, it does not divest a court of its underlying subject matter jurisdiction.
136 Policy considerations also militate in favor of our interpretation. Because subject matter jurisdiction goes to the court's authority to hear a case, "courts have an independent obligation to ... raise and decide jurisdictional questions that the parties either overlook or elect not to press." Henderson, 131 S.Ct. at 1202. Reading the PKPA to divest state courts of subject matter jurisdiction over certain adoptions would require state courts to undertake a sua sponte inquiry to determine whether a proceeding involving the same child had been initiated consistent with the PKPA in another state. See 28 U.S.C. § 1788A¥(g). And such a determination would turn on the existence or nonexistence of specific facts that may not be readily ascertainable. The factual issues upon which jurisdiction turns are difficult enough to resolve when raised and argued by the parties; when not raised, the court would be forced to assess in a vacuum whether the PKPA's jurisdictional test had been met.
T 87 The result of all of this would be a dramatic increase in the uncertainty of interstate adoptions. A decision rendered by a court without subject matter jurisdiction is legally void at its inception. See, eg., Van Der Stappen v. Van Der Stappen, 815 P.2d 1335, 1337 (Utah Ct.App.1991) ("[IA] judgment is void when entered by a court that lacks subject matter jurisdiction over the controversy, and must be set aside...."). Because a void judgment may be collaterally attacked at any time after the judgment is entered, the possibility that a putative father could one day appear and claim that he had initiated a prior custody proceeding in another state would jeopardize the finality of countless interstate adoptions. And if the putative father's claim were proven true, the previously entered adoption would be rendered void. We do not believe Congress could possibly have intended such a result.
138 Other important attributes of the PKPA also support our conclusion that the PKPA was never intended to strip state courts of subject matter jurisdiction. Significantly, the PKPA is not included with other federal statutes governing judicial jurisdiction, but was placed as an addendum to the full faith and credit statute, 28 U.S.C. § 17838. The heading of the statute is "[full faith and credit given to child custody determinations." And the United States Supreme Court has noted that a central purpose of the PKPA is to "extend the requirements of the Full Faith and Credit Clause to custody determinations." Thompson v. Thompson, 484 U.S. 174, 183, 108 S.Ct. 513, 98 L.Ed.2d 512 (1988). In short, the PKPA was intended primarily as a full faith and credit statute. This is significant because, unlike claims of subject matter jurisdiction, full faith and credit claims are subject to waiver if not raised in a timely fashion. See O'Dea v. Olea, 2009 UT 46, ¶ 20, 217 P.3d 704 (declining to address a full faith and credit claim because the district court was not "alerted" to it).
189 We hold that the PKPA does not operate to divest the district courts of their constitutional authority to decide adoption cases. As a result, the PKPA is subject to waiver and Mr. Wyatt waived its application here by failing to raise it in the district court.
*713III, BECAUSE MR. WYATT FAILED TO TIMELY ASSERT HIS PARENTAL RIGHTS, HIS CONSENT TO THE ADOPTION WAS NOT REQUIRED
140 Mr. Wyatt argues that the trial court erred when it concluded he had waived the right to refuse to consent to the adoption of Baby E.Z. We disagree. The Utah Legislature has enacted strict requirements for unmarried birth fathers who seek to prevent adoption of their children. See UTax Cong Axn. § 78B-6-122(2) (Supp.2010). A father may preserve his right to withhold consent if he strictly complies with the following three statutory requirements. First, he must show that he "did not know, and through the exercise of reasonable diligence could not have known, before the time the mother executed a consent to adoption or relinquishment of the child for adoption, that a qualifying circumstance existed.6 Id. § 78B-6-122(1)(c)(i)(A). Second, prior to the mother's consent to adoption, the father must have "fully complied with the requirements to establish parental rights in the child, and to preserve the right to notice of a proceeding in connection with the adoption of the child," of the state where the child was conceived or the last state where he knew that the mother resided. Id. § 78B-6-122(1)(c)@})(B). Finally, the father must demonstrate "a full commitment to his parental responsibilities." Id. § 78B-6-122(1)(c)@(C). Unless an unmarried biological father has "strictly compl{ied]" with these statutory requirements, the father "is considered to have waived and surrendered any right in relation to the child, including the right to ... consent, or refuse to consent, to the adoption of the child." Id. § TBB-6-122(2).
T 41 Applying this framework here, even if we assume that Mr. Wyatt has demonstrated a commitment to his parental responsibilities and did not know, and should not have known, of a qualifying cireumstance, he still has not preserved his right because he failed to take the steps required to establish his parental rights under Virginia law until after the Birth Mother relinquished her rights in Baby E.Z. and consented to the adoption.
{42 The Birth Mother relinquished her parental rights and consented to the adoption of Baby E.Z. on February 12, but Mr. Wyatt did not initiate his custody action in Virginia until six days later, on February 18. Similarly, Mr. Wyatt did not file with Virginia's Putative Father Registry until April 8. And Mr. Wyatt does not contend that he took any other steps in Virginia to establish his paternity before the Birth Mother executed her consent. As a result, the district court correctly concluded that Mr. Wyatt "waived and surrendered any right in relation to" Baby E.Z. by failing to "fully and strictly comply with the requirements of" Utah law.7 Id. § 78B-6-122(2).
148 Mr. Wyatt argues that enfore-ing the requirement that a father take action to assert paternity before the mother's consent or relinquishment "would result in an unconstitutional result." However, there is no evidence whatsoever that Mr. Wyatt preserved this constitutional challenge to Utah law by raising this (or any other) constitu*714tional argument in the district court. Consequently, Mr. Wyatt waived any constitutional challenges to Utah's adoption scheme. E.g., State v. Holgate, 2000 UT 74, ¶ 11, 10 P.3d 346.
CONCLUSION
44 The PKPA applies to adoption proceedings. It does not, however, strip the Utah courts of subject matter jurisdiction over the adoption of Baby E.Z. Because Mr. Wyatt did not raise the PKPA below, he waived his argument that the district court should not have exercised its jurisdiction over the adoption proceeding involving Baby E.Z. The district court correctly concluded that Mr. Wyatt failed to timely assert his parental rights in either Utah or Virginia prior to the Birth Mother's relinquishment of her parental rights in Baby E.Z. and thus waived all rights to contest the adoption. We therefore affirm the order of the district court.
{45 Chief Justice DURHAM and Justice NEHRING concur in Justice PARRISH's opinion.

. Although the Virginia Order does not appear in the record, we take judicial notice of it pursuant to rule 201(b) of the Utah Rules of Evidence.


. In an attempt to refute our plain language analysis, Justice Lee engages in an analysis of the linguistic" context of the use of the word "custody." As part of this analysis, Justice Lee notes that "[the word 'custody' is some ten times more likely to collocate with the word 'divorce' than with the word 'adoption' in contemporary usage." Infra 188. Unless this linguistic "context" is placed in its proper context, it is of little analytical or persuasive value.
Justice Lee assumes that the words "adoption" and "divorce" are used with equal frequency. Indeed, the fact that the word "custody" is ten times more likely to occur with the word "divorce" than with the word "adoption" may prove only that there are ten times as many divorces than there are adoption proceedings. If the word "car" is ten times more likely to co-occur with the word "red" than with the word "purple," it would be ludicrous to conclude from this data that a purple car is not a "car." Yet this is exactly what Justice Lee has done. This type of analysis is of little analytical or persuasive value.


. As discussed above, the PKPA and the UCCJA were enacted to achieve substantially identical goals and the statutes contain nearly identical definitions of "custody determination." The UC-CJA's definition is as follows: " '[CJustody determination' means a court decision and court orders and instructions providing for the custody of a child, including visitation rights; it does not include a decision relating to child support or any other monetary obligation of any person." Unir. CHito Custopy & Jurispiction Act § 2(2) (1968). The PKPA defines "custody determination" as "a judgment, decree, or other order of a court providing for the custody of a child, and includes permanent and temporary orders, and initial orders and modifications." 28 U.S.C. § 1738A(b)(3).


. See also Ex Parte D.B. and T.B., 975 So.2d 940, 946 (Ala.2007) (applying the PKPA to an interstate adoption custody dispute); J.D.S. v. Franks, 182 Ariz. 81, 893 P.2d 732, 738-39 (1995) (stating that the UCCJA and the PKPA apply to adoption proceedings); Souza v. Superior Court, 193 Cal.App.3d 1304, 238 Cal.Rptr. 892, 895 (1987) ("[A] stepparent adoption, with its potential for completely terminating the natural father's custodial rights, is a custody-determining procedure" subject to the UCCJA and the PKPA.); In re B.B.R., 566 A.2d 1032, 1041 (D.C.1989) (holding that a petition for adoption is a proceeding in pursuance of a "custody determination" for purposes of the PKPA); Noga v. Noga, 111 Ill.App.3d 328, 67 Ill.Dec. 18, 443 N.E.2d 1142, 1145 (1982) (holding that an adoption is a custody proceeding within the scope of the UCCJA); In re Adoption of Baby Girl B., 867 P.2d at 1077 (applying the UCCJA to an adoption proceeding because "[who will or will not have custody of a *709child is also at issue in adoption proceedings"); Moore v. Asente, 110 S.W.3d 336, 349 (Ky.2003) {concluding "that the UCCJA, which governs child custody proceedings, applies to jurisdictional conflicts in adoption proceedings because the result of an adoption is a transfer of custody"); Foster v. Stein, 183 Mich.App. 424, 454 N.W.2d 244, 247 (1990) (concluding that adoption proceedings are included within the UC-CJA's definition of "custody proceeding"); In re Adoption of Child by T.W.C. & P.C., 270 N.J.Super. 225, 636 A2d 1083, 1086 (N.J.Super.Ct.App.Div.1994) (applying the UCCJA to adoption proceeding because the term "custody proceeding" as used in the UCCJA applies to disputes between natural parents and adoptive parents); In re L.S., 1997 OK 109, ¶ 15, 943 P.2d 621, (Okla.1997) (holding that an adoption proceeding is a "custody proceeding" within the scope of the UCCJA); In re Adoption of B.E.W.G., 379 Pa.Super. 264, 549 A.2d 1286, 1290 (1988) (applying the UCCJA to an adoption proceeding); Doe v. Baby Girl, 376 S.C. 267, 657 S.E.2d 455, 463 (2008) (applying the PKPA to an interstate adoption proceeding). But see Johnson v. Capps (In re Termination of Parental Rights of Johnson), 415 N.E.2d 108, 110 (Ind.Ct.App.1981) (holding that a termination of parental rights action is not a custody proceeding); Williams v. Knott, 690 S.W.2d 605, 608-09 (Tex.App.1985) (same).


. We are not bound by Curtis or any other Utah Court of Appeals cases that have addressed this issue. See, eg., Barton v. Barton, 2001 UT App 199, ¶ 12, 29 P.3d 13; Crump, 821 P.2d at 1173-75.


. Qualifying circumstances are those circumstances that would put a father on notice of his obligation to comply with Utah law. Specifically, a "qualifying circumstance" exists if, between the time of conception and the mother's consent to adoption or relinquishment of the child for adoption, (1) either the mother or child temporarily or permanently resided in Utah; (2) the mother intended to give birth to the child in Utah; (3) the child was born in Utah; or (4) the mother intended to place the child for adoption in, or under the laws of, Utah. Ura Cops Ann. § 78B-6-122(1)(a).


. There are two other methods under which an unmarried father may preserve his right to refuse consent to adoption of his child. Both of these methods require the father to, among other things, timely initiate a paternity proceeding in a Utah district court. Uran Cope Ann. § 78B-6-121(3) (requiring a father to, among other things, initiate a proceeding in a Utah district court to establish paternity before the mother executes her consent for adoption); id. § 78B-6-122 (1)(c)@) (requiring a father aware of a qualifying circumstance to, among other things, initiate a paternity proceeding in a Utah district court either before the later of the time the mother executes her consent or twenty days after becoming aware of the qualifying circumstance). Mr. Wyatt does not argue that he has complied with either of these methods. Even if he had, his argument would fail because there is nothing in the record to indicate that Mr. Wyatt sought to establish paternity in Utah within the deadlines.